DETAILED ACTION
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following FINAL office action is in response to Applicant communication filed on 02/14/2022 regarding application 15/294,539. In Applicant’s amendment:
Claims 1, 8-9 and 18-20 have been amended.
	Claims 1-20 are currently pending and have been rejected.

Response to Amendments
2.		Applicant’s amendment filed on 02/14/2022 necessitated new grounds of rejection in this office action.

Response to Arguments
3.		Due to Applicant’s proposed claim amendments, Examiner adds a 35 U.S.C. § 112 (a) lack of written description rejection for Claims 1-20. See 35 U.S.C. 112 Claim Rejections section shown below.
4.		Applicant’s arguments, see pages 9-10, filed on 02/14/2022, with respect to the 35 U.S.C. § 101 Claim Rejections for Claims 1-20 have been fully considered and is not persuasive. 
Therefore the 35 U.S.C. § 101 rejection of Claims 1-20 is maintained with respect to the “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019” (2019 PEG). Examiner has updated response to reflect the USPTO new 35 U.S.C. § 101 Guidance that was issued out on January 7, 2019 as well as the October 2019 Update: Subject Matter Eligibility.

Response to 35 USC § 101 Arguments
5. 		Applicant’s 35 U.S.C. § 101 arguments, filed with respect to Claims 1-20 have been fully considered but they are found persuasive (see Applicant Remarks, Pages 9-10, dated 02/14/2022). Examiner respectfully disagrees.
		Argument #1:
	(A).	Applicant argues that Claims 1-20 recite additional elements that integrate the judicial exception into a practical application under step 2A prong two of the USPTO 2019 Revised Patent Subject Matter Eligibility Guidance (see Applicant Remarks, Pages 9-10, dated 02/14/2022). 
 Independent Claims 1 and 8 recite additional elements that do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements include (e.g., “processor”, “memory”, “user interface”, “sensor”, “system”, “device” and “display”) in conjunction with the limitations are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). These additional elements are utilized to link the use of the judicial exception to a particular technological environment or field of use for determining stress and productivity insights in order to perform a recommended action or recommended task such as scheduling a yoga class to satisfy a criterion in order to mitigate and monitor stress/productivity levels on a GUI (see MPEP § 2106.05 (h)).
 Independent Claim 18 recite additional elements that do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements include (e.g., “processor”, “memory”, “user interface”, “sensor”, “device”, “display” and “one or more applications”) in conjunction with the limitations are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). These additional elements are utilized to link the use of the judicial exception to a particular technological environment or field of use for determining stress and productivity insights in order to perform a recommended action or recommended task such as scheduling a yoga class to satisfy a criterion in order to mitigate and monitor stress/productivity levels on a GUI (see MPEP § 2106.05 (h)).
Additionally and/or alternatively, certain limitations in Independent Claims 1 and 18 reflect mere data gathering such as (e.g., “receiving, sensor data associated with the user” (see Independent Claim 1); “receiving, from the one or more applications, application data associated with the device” and “receiving, from one or more sensors, sensor data associated with a user” (see Independent Claim 18)) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05(g)).
Regarding Dependent Claims 2-7, 9-17 and 19-20:
	Dependent Claims 2-7, 9-17 and 19-20 recite additional elements such as (e.g., “processor”, “memory”, “user interface”, “one or more applications”, “sensor”, “system”, “device”, “display”, etc…) that in conjunction with these claim limitations are mere instructions to § 2106.05 (f)). These additional elements are utilized to link the use of the judicial exception to a particular technological environment or field of use for determining stress and productivity insights in order to perform a recommended action or recommended task such as scheduling a yoga class to satisfy a criterion in order to mitigate and monitor stress/productivity levels on a GUI (see MPEP § 2106.05 (h)).
	Additionally and/or alternatively, certain limitations in Claims 10 and 17 reflect mere data gathering such as (e.g., “receiving sensor data from one or more sensors associated with the device, the sensor data being used to determine at least one of a heart rate of the user, a skin temperature of the user, a galvanic skin response of the user, or a distance traveled by the user” (see Dependent Claim 10) and updating an activity log such as (e.g., “updating a model for determining recommendations based at least in part on the effectiveness of the recommendation” (see Dependent Claim 17)) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05(g)).
The underlining abstract considerations would remain the same regardless of the field of use or technological environment to which it is applies. Merely narrowing the abstract exception to such computerized field of use or technological environment does not integrate the abstract idea into a practical application no matter of the resource manipulation in the respective field. 
These claims as a whole do not amount to a “practical application” for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
[Step 2A Prong 2 = Yes, Claims 1-20 are directed to the abstract idea and do not recite additional elements that integrate into a practical application.]. 
		Examiner notes that Applicant has not clarified or explained technically in Independent Claims 1, 8 and 18 how the system is able to “automatically” transition from the step of “determining, based on stored stress-related behavior data associated with a previously performed second activity and on stored productivity data associated with a previously performed first activity, a recommendation to at least one of decrease the first value or increase the second value” in order to enable or permit where the recommendation enables the controlling of the where the device may perform the action on behalf of the user, where the user may not need to interact with the device to cause the action to be performed (emphasis added) as shown in Block 510 and (5) presenting or displaying a notification on the wearable device that the action has been performed as shown in Block 512 in Fig. 5 are not shown in Independent Claims 1, 8 and 18.
Moreover, it is notable that mere physicality or tangibility of an additional element or elements is not a relevant consideration in Step 2A Prong Two. As the Supreme Court explained in Alice Corp., mere physical or tangible implementation of an exception does not guarantee eligibility. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 224, 110 USPQ2d 1976, 1983-84 (2014) ("The fact that a computer ‘necessarily exist[s] in the physical, rather than purely conceptual, realm,’ is beside the point"). See also Genetic Technologies Ltd. v. Merial LLC, 818 F.3d 1369, 1377, 118 USPQ2d 1541, 1547 (Fed. Cir. 2016) (steps of DNA amplification and analysis are not "sufficient" to render claim 1 patent eligible merely because they are physical steps).
		Additionally, from the October 2019 Update: Subject Matter Eligibility Guidance on page 12, “first the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to That is, the claim includes the components or steps of the invention that provide the improvement described in the specification.” Examiner determines that according to the 35 U.S.C. 101 October Guidance, the claims do not include all necessary and relevant components or steps required to enable controlling of the power state of the wearable device (e.g., Fitbit).
Accordingly it appears that what is argued here is an improvement in the business process itself, as an entrepreneurial objective, [argued here as monitoring stress and productivity levels of a user and providing recommendation to modify (e.g., such as increasing or decreasing stress or productivity values) to be displayed to a user], and thus not a clear and deliberate technological solution improving the computer itself or another technological field (see comparison to the unpersuasive argument in “Versata  Dev. Grp., Inc. v. SAP Am., Inc. U.S. Court of Appeals Federal Circuit, 115 USPQ2d 1681,  U.S. Court of Appeals Federal Circuit No. 2014-1194 Decided July 9, 2015, 2015 BL 219054, 793 F.3d 1306” p.1701 3rd to last ¶).
In this instant case, the claims follow a similar ineligibility path as those in “Elec. Power Grp”, because Appellant merely asserts computation advances to already abstract concepts to which existing computer capabilities could be put [argued here with respect to “receiving data”, “analyzing data” and “displaying data”], yet do not present any clear, genuine technological improvement, in how computers carry out basic functions as scrutinized by the Federal Circuit in “Elec. Power Grp., LLC v. Alstom S.A. U.S. Court of Appeals Federal Circuit No. 2015-1778 August 1, 2016 2016 BL 247416 830 F.3d 1350, 119 USPQ2d 1739” hereinafter “Elec. Power Grp” page 1742 ¶3 citing “Enfish, 822 F.3d at 1335-36” and “Bascom, 2016 WL 3514158, at *5; cf. Alice, 134 S. Ct. at 2360”. 
Simply said the claims’ focus is not on an improvement in computers as tools, but rather on independently identified abstract ideas that use computers as tools to aid the above abstract process” itself (similar to “Elec. Power Grp., LLC v. Alstom S.A. U.S. Court of Appeals Federal Circuit, 119 USPQ2d 1739 No. 2015-1778 August 1, 2016 2016 BL 247416 830 F.3d 1350”, p.1742 ¶3 last sentence),  or used in conjunction with computer tools (similar to “Synopsys, Inc. v. Mentor Graphics Corp. , U.S. Court of Appeals Federal Circuit, No. 2015-1599, October 17, 2016, 2016 BL 344522, 839 F.3d 1138” supra p.1481 last 2 ¶).
Moreover, here as in “Fairwarning”, the allegation that the current claims would allow the computer to perform a function not previously performable by a computer, appears to be a praising the incorporation of said computer to purportedly improve the existing technological process, but not clearly, deliberately and sufficiently showing how claimed rules themselves, would arguably improve the existing technological process, with the Examiner following a similar line of thought articulated by the Federal Circuit in “Fairwarning” at p.1296 ¶4 citing “Alice, 134 S. Ct. at 2358”. This legal finding is believed to be important since:
- Courts have also made the distinction between an entrepreneurial objective or solution (i.e. argued here as “monitoring stress and productivity levels of a user and providing recommendation to modify (e.g., such as increasing or decreasing stress or productivity values) to be displayed to a user”) instead of a clear and deliberate technological improvement (see for example “Versata” p.1683 first ¶, p.1701 last ¶ and p.1702 third to last ¶ unpersuasively argument that by utilizing fewer tables and searches than prior-art software, the claims dramatically improved the computer performance).
In this instant case, the claims follow a similar ineligibility path as those in “Elec. Power Grp”, because Appellant merely asserts computation advances to already abstract concepts to which existing computer capabilities could be put [argued here with respect to “receiving data”, “analyzing data” & “displaying/outputting data”], yet do not present any clear, genuine technological improvement, in how computers carry out basic functions as scrutinized by the Federal Circuit in “Elec. Power Grp., LLC v. Alstom S.A. U.S. Court of Appeals Federal Circuit No. 2015-1778 August 1, 2016 2016 BL 247416 830 F.3d 1350, 119 USPQ2d 1739” hereinafter “Elec. Power Grp” page 1742 ¶3 citing “Enfish, 822 F.3d at 1335-36” and “Bascom, 2016 WL 3514158, at *5; cf. Alice, 134 S. Ct. at 2360”. 
Simply said the claims’ focus is not on an improvement in computers as tools, but rather on independently identified abstract ideas that use computers as tools to aid the above abstract process” itself (similar to “Elec. Power Grp., LLC v. Alstom S.A. U.S. Court of Appeals Federal Circuit, 119 USPQ2d 1739 No. 2015-1778 August 1, 2016 2016 BL 247416 830 F.3d 1350”, p.1742 ¶3 last sentence),  or used in conjunction with computer tools (similar to “Synopsys, Inc. v. Mentor Graphics Corp. , U.S. Court of Appeals Federal Circuit, No. 2015-1599, October 17, 2016, 2016 BL 344522, 839 F.3d 1138” supra p.1481 last 2 ¶).
Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.
[Step 2B = No, Claims 1-20 does not provide an inventive concept significantly more than the abstract idea.]
Thus, Claims 1-26 are ineligible.

Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.		Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, 	as failing to comply with the written description requirement. The claim(s) contains subject 	matter which was not described in the specification in 	such a way as to reasonably convey 	to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject 	to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of 	the claimed invention. 

8.		Independent Claim 1 recites the limitation: “based at least on the recommendation, 	controlling a power state of the system.”
		Independent Claim 8 recites the limitation: “based at least on the recommendation, 	controlling a power state of a device.”
Independent Claim 18 recites the limitation: “based at least on the recommendation, 	controlling a power state of the device.”
		Examiner refers back to Figure 5 and the following sections shown in Applicant’s 	Specification:
	Applicant’s Specification ¶ [0101]: “Block 502 illustrates determining an action associated with a 	recommendation to modify stress and/or productivity. As described above, the recommendation 	module 120 may be configured to determine an action associated with a recommendation. An 	action may effectuate the recommendation. That is, in at least one example, the recommendation 	module 120 may be configured to identify one or more aspects of a user's 106 health and/or 	environment that may be modified to decrease stress and/or increase productivity (or, increase 	stress and/or increase productivity, decrease stress and/or decrease productivity, increase stress 	and/or decrease productivity, etc.).”
	Applicant’s Specification ¶ [0103]: “Block 504 illustrates causing a control corresponding to the 	action and the recommendation to be presented to a user 106 via a user interface. In some 	examples, the action may be associated with an application (e.g., application(s) 140) or other 	resource such that an action may be effectuated by actuation of the control. The presentation 	module 138 may present a control (or hyperlink, overlay, etc.) with the recommendation via the	user interface.”
	Applicant’s Specification ¶ [0104]: “Block 506 illustrates determining actuation of the control. 	The presentation module 138 may determine actuation of the control (or hyperlink, overlay, etc.). 	That is, in at least one example, the presentation module 138 may determine that a user 106 	interacts with the control (or hyperlink, overlay, etc.) by clicking the control (or hyperlink, 	overlay, etc.), tapping the control (or hyperlink, overlay, etc.), hovering over the control (or 	hyperlink, overlay, etc.), pointing at the control ( or hyperlink, overlay, etc.), gazing at the 	control 	(or hyperlink, overlay, etc.), speaking the control, etc.”
	Applicant’s Specification ¶ [0105]: “Block 508 illustrates based at least in part on the actuation 	of the control, facilitating execution of the action. Based at least in part on the actuation of the 	control, the user 106 may be directed to the application (e.g., application(s) 140) or other 	resource associated with the control (or hyperlink, overlay, etc.). Accordingly, based at 	least in part on the actuation of the control, the user 106 may execute the action, thereby 	effectuating a change in a health activity that the user 106 can participate in, a change to 	an environment of the user 106, and/or a change to an activity that generates at least 	some 	productivity data in an effort to decrease stress and/or increase productivity.”
	Applicant’s Specification ¶ [0106]: “Block 510 illustrates performing the action on behalf of the 	user 106. In at least additional and/or alternative examples, a device 108 may perform the action 	on behalf of the user 106. For instance, in at least one example, an action may be associated with 	utilizing an application (e.g., application(s) 140) to adjust the temperature of the environment 	surrounding the user 106. In such an example, the device 108 may adjust the temperature of the
	environment on behalf of the user 106. Or, the device 108 may move a meeting in an electronic 	calendar on behalf of the user 106. That is, the user 106 may not need to interact with the device 	108 to cause the action to be performed.”
	Applicant’s Specification ¶ [0107]: “Block 512 illustrates presenting a notification indicating that 	the action has been performed. Based at least in part on performing the action, the presentation 	module 138 may present a notification via the user interface to communicate to the user 106 that 	the action has been performed.”
		Examiner notes there is no description describing how the system is able to transition 	from the step of “determining, based on stored stress-related behavior data associated with a 	previously performed second activity and on stored productivity data associated with a previously 	performed first activity, a recommendation to at least one of decrease the first value or increase 	the second value” to wherein the recommendation enables the controlling of the power state of 	the system (e.g., wearable device). 
		Independent Claims 1, 8 and 18 does not describe how and what causes the system to 	enable the controlling of the power system of the system. The claims do not show the steps of (1) 	“causing a control associated with the action and the recommendation to be presented to a user 	via a user interface”, (2) “determining the actuation of the control”, (3) “based at least in part on 	the actuation of the control, facilitate execution of the action,” (4) “perform the action on behalf 	of the user”, (5) “present a notification indicating that the action has been performed.” 
 		Although, Applicant’s Specification ¶ [0019] describes that “a recommendation for 	modifying stress and/or productivity may be associated with a health activity (e.g., take a walk, 	attend a yoga class, patronize the spa, etc.). In such examples, techniques described herein may 	control a power state associated with at least one device associated with a user. For instance, 	based at least in part on the recommendation, a computing device may enter a power save mode 	at a time associated with the recommendation because the computing device may recognize that 	the user cannot be interacting with the computing device and participating in the health activity 	associated with the recommendation at the same time”, this does not describe the technical 	steps to permit the transition from determining a recommendation to at least one of decrease 	the first value or increase the second value and then taking the recommendation to enable the 	controlling of the power state of the device (e.g., wearable device such as a Fitbit). 
		Based on these specifications provided, there is no support for the limitation(s) of:
	 “based at least on the recommendation, controlling a power state of the system” shown for 	Independent Claim 1
	 “based at least on the recommendation, controlling a power state of a device” shown for 	Independent Claim 8
	 “based at least on the recommendation, controlling a power state of the device” shown for 	Independent Claim 18.
Original claims may fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function. Ariad, 598 F.3d at 1349. See MPEP § 2161.01 (I). There is no written content that demonstrates how this process of “based at least on the recommendation, controlling a power state of the system” and “based at least on the recommendation, controlling a power state of a device” is achieved or determined (e.g., such as formulas, algorithms, sequence of mathematical steps, process of determination, for example), such that it is clear to a person skilled in the art that the Applicant was in possession of the claimed invention.
The claims describe these steps in functional language only, without a "how," or a mechanism, for making the ‘choice,’ or determination. As such, Claims 1, 8 and 18 are rejected as failing the written description requirement. The written description requirement can be satisfied if the particular steps, i.e., algorithm, necessary to perform the claimed function were "described in the specification." In re Hayes Microcomputer Prods., Inc. Patent Litigation, 982 F.2d 1527, 1533-34, 25 USPQ2d 1241, (Fed. Cir. 1992).
Dependent Claims 2-5 are rejected under 35 U.S.C. 112 (a) with similar reasons provided above by virtue of dependency from Independent Claim 1 without remedying the issues identified above.
Dependent Claims 6-7 are rejected under 35 U.S.C. 112 (a) with similar reasons provided above by virtue of dependency from Claims 1-2 without remedying the issues identified above.
Dependent Claims 9-10 and 12-16 are rejected under 35 U.S.C. 112 (a) with similar reasons provided above by virtue of dependency from Independent Claim 8 without remedying the issues identified above.
Dependent Claim 11 is rejected under 35 U.S.C. 112 (a) with similar reasons provided above by virtue of dependency from Claims 8 and 10 without remedying the issues identified above.
Dependent Claim 17 is rejected under 35 U.S.C. 112 (a) with similar reasons provided above by virtue of dependency from Claims 8 and 16 without remedying the issues identified above.
Dependent Claim 19 is rejected under 35 U.S.C. 112 (a) with similar reasons provided above by virtue of dependency from Independent Claim 18 without remedying the issues identified above.
Dependent Claim 20 is rejected under 35 U.S.C. 112 (a) with similar reasons provided above by virtue of dependency from Claims 18-19 without remedying the issues identified above.
Examiner points to Slide 17 of Examining Claims for Compliance with 35 U.S.C. 112(a): Overview & Part I Written Description of July 2015 available at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials noting at that “written description applies to all claims, including original claims”. Moreover, Examiner also reminds Applicant that “One shows possession of the invention by describing the invention, with all its claimed limitations, not that which makes it obvious. Lockwood v. American Airlines, Inc., 41 USPQ2d 1961, No. 96-1168, 107 F3d 1565, pp1961 ¶3, 1966 ¶2. Also see “LizardTech Inc. v. Earth Resource Mapping Inc., U.S. Court of Appeals Federal Circuit No. 05-1062, Decided October 4, 2005, 424 F3d 1336” at pp. 1732-1733 specification needs to “reasonably convey to a person skilled in the art that [the inventor] had possession of the claimed subject matter at the time of filing,” [further citing “Bilstad v. Wakalopulos, 386 F.3d 1116, 1125 [72 USPQ2d 1785] (Fed Cir 2004) ]”, and would “enable one of ordinary skill to practice ‘the full scope of the claimed invention,” [further citing Chiron Corp. v. Genentech, Inc., 363 F.3d 1247, 1253]”.
Clarification(s) and/or correction(s) is/are required.

Claim Rejections - 35 USC § 101
9.		According to the New 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) January 7, 2019 as well as the October 2019 Update: Subject Matter Eligibility, Examiner provides his 35 U.S.C. 101 analysis for Claims 1-20 shown below.
	
10.		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

11.		Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1: Claims 1-20 are each focused to a statutory category namely, a “system” or “apparatus” (Claims 1-7), a “method” or “process” (Claims 8-17) and “device” (Claims 18-20). 
Step 2A Prong One: Independent Claims 1, 8 and 18 recite limitations that set forth the abstract idea(s), namely (see in bold except where strikethrough):
		“” (see Independent Claim 1);
“” (see Independent Claim 1);
 “determining productivity data associated with a user, the productivity data identifying a first activity performed by the user” (see Independent Claim 1);
“determining a productivity weight associated with the first activity, the productivity weight indicating an effect of the first activity on a productivity of the user”; (see Independent Claim 1);
“receiving data associated with the user” (see Independent Claim 1);
“determining, stress-related behavior data associated with the user, the stress-related behavior data identifying a second activity performed by the user” (see Independent Claim 1);
“determining a stress weight associated the second activity, the stress weight indicating an effect of the second activity on a stress of the user” (see Independent Claim 1);
“determining, based at least in part on the stress-related behavior data, a first value indicative of the stress associated with the user” (see Independent Claim 1);
“determining, based at least in part on the productivity data, a second value indicative of productivity of the user” (see Independent Claim 1);
“determining, based on stored stress-related behavior data associated with a previously performed second activity and on stored productivity data associated with a previously performed first activity, a recommendation to at least one of decrease the first value or increase the second value” (see Independent Claim 1);
 “based at least on the recommendation, controlling a power state ” (see Independent Claim 1);
 “determining productivity data associated with a user, the productivity data identifying a first activity performed by the user” (see Independent Claim 8);
“determining a productivity weight associated the first activity, the productivity weight indicating an effect of the first activity on a productivity of the user” (see Independent Claim 8);
“determining stress-related behavior data associated with the user, the stress-related behavior data identifying a second activity performed by the user” (see Independent Claim 8);
“determining a stress weight associated the second activity, the stress weight indicating an effect of the second activity on a stress of the user” (see Independent Claim 8);
“determining, based at least in part on the stress-related behavior data, a first value indicative of the stress associated with the user” (see Independent Claim 8);
“determining, based at least in part on the productivity data, a second value indicative of productivity of the user” (see Independent Claim 8);
“determining, based on at least one of the first value or the second value, a recommendation associated with at least one of a health activity or a change to an environment associated with the user” (see Independent Claim 8);
“based at least on the recommendation, controlling a power state ” (see Independent Claim 8);
 “” (see Independent Claim 18);
“” (see Independent Claim 18);
“” (see Independent Claim 18);
“receiving, application data ” (see Independent Claim 18);
“determining, based at least in part on the application data, productivity data associated with the user, the productivity data identifying a first activity performed by the user” (see Independent Claim 18);
“receiving, , data associated with the user” (see Independent Claim 18);
“determining, stress-related behavior data associated with the user, the stress-related behavior data identifying a second activity performed by the user” (see Independent Claim 18);
“determining a stress weight associated the second activity, the stress weight indicating an effect of the second activity on a stress of the user” (see Independent Claim 18);
“determining, based at least in part on at least one of the productivity data or the stress-related behavior data, a recommendation associated with at least one health activity or a change to an environment associated with the user” (see Independent Claim 18);
 “based at least on the recommendation, controlling a power state ” (see Independent Claim 18)
These abstract idea limitations (as identified above in bold), under their broadest reasonable interpretation of the claims as a whole, cover performance of their limitations as “Certain Methods of Organizing Human Activities” which pertains to managing personal behavior or relationships or interactions between people which includes social activities and/or teachings and/or following rules or instructions).
Additionally and/or alternatively, these abstract idea limitations (as identified above in bold), under their broadest reasonable interpretation of the claims as a whole, cover performance of their limitations as “Mental Processes” which pertains to (1) concepts performed in the human mind (including observation(s) and/or evaluation(s) and/or judgment(s) and/or opinion(s)) and/or (2) using pen and paper as a physical aid, in order to help perform these mental steps does not negate the mental nature of these limitations.
For example; the “determining” steps shown in Independent 1 of:
“determining productivity data associated with a user, the productivity data identifying a first activity performed by the user” (see Independent Claim 1);
“determining a productivity weight associated with the first activity, the productivity weight indicating an effect of the first activity on a productivity of the user”; (see Independent Claim 1);
 “determining, stress-related behavior data associated with the user, the stress-related behavior data identifying a second activity performed by the user” (see Independent Claim 1);
“determining a stress weight associated the second activity, the stress weight indicating an effect of the second activity on a stress of the user” (see Independent Claim 1);
“determining, based at least in part on the stress-related behavior data, a first value indicative of the stress associated with the user” (see Independent Claim 1);
“determining, based at least in part on the productivity data, a second value indicative of productivity of the user” (see Independent Claim 1);
“determining, based on stored stress-related behavior data associated with a previously performed second activity and on stored productivity data associated with a previously performed first activity, a recommendation to at least one of decrease the first value or increase the second value” (see Independent Claim 1).
These “determining” steps shown above are interpreted under the BRI of Independent Claim 1 in view of the Specification to be “Mental Processes” which pertains to (1) concepts performed in the human mind (including observation(s) and/or evaluation(s) and/or judgment(s) and/or opinion(s)) and/or (2) using pen and paper as a physical aid. A person can cognitively compute or by pen and paper as a physical aid to evaluate and/or judge the metrics of: (1) productivity associated with a user, (2) productivity weight associated with the first activity, (3) stress-related behavior data associated with the user, (4) stress weight associated with the second activity, (5) a first value indicative of the stress associated with the user, (6) a second value indicative of productivity of the user, and (7) a recommendation to at least one decrease the first value or increase the second value.
Regarding the “receiving” step and the “step of based on at least on the recommendation, controlling a power state of the system” shown in Independent Claim 1, Examiner interprets these steps encompass “Certain Methods of Organizing Human Activities” regarding managing personal behavior or relationships or interactions between people which includes social activities and/or teachings and/or following rules or instructions). Examiner interprets in particular the step of “based at least on the recommendation, controlling a power state of the system” to refer to interactions between a single person and a computer (e.g., wearable device system (such as a Fitbit)). 
For example; the “determining” steps shown in Independent 8 of:
“determining productivity data associated with a user, the productivity data identifying a first activity performed by the user” (see Independent Claim 8);
“determining a productivity weight associated the first activity, the productivity weight indicating an effect of the first activity on a productivity of the user” (see Independent Claim 8);
“determining stress-related behavior data associated with the user, the stress-related behavior data identifying a second activity performed by the user” (see Independent Claim 8);
“determining a stress weight associated the second activity, the stress weight indicating an effect of the second activity on a stress of the user” (see Independent Claim 8);
“determining, based at least in part on the stress-related behavior data, a first value indicative of the stress associated with the user” (see Independent Claim 8);
“determining, based at least in part on the productivity data, a second value indicative of productivity of the user” (see Independent Claim 8);
“determining, based on at least one of the first value or the second value, a recommendation associated with at least one of a health activity or a change to an environment associated with the user” (see Independent Claim 8);
These “determining” steps shown above are interpreted under the BRI of Independent Claim 8 in view of the Specification to be “Mental Processes” which pertains to (1) concepts performed in the human mind (including observation(s) and/or evaluation(s) and/or judgment(s) and/or opinion(s)) and/or (2) using pen and paper as a physical aid. A person can cognitively compute or by pen and paper as a physical aid to evaluate and/or judge the metrics of: (1) productivity data associated with a user, (2) productivity weight associated with the first activity, (3) stress-related behavior data associated with the user, (4) stress weight associated with the second activity, (5) a first value indicative of the stress associated with the user, (6) a second value indicative of productivity of the user, (7) a recommendation associated with at least one of a health activity or a change to an environment associated with the user.
Regarding the “step of based on at least on the recommendation, controlling a power state of a device” shown in Independent Claim 8, Examiner interprets these steps encompass “Certain Methods of Organizing Human Activities” regarding managing personal behavior or relationships or interactions between people which includes social activities and/or teachings and/or following rules or instructions). Examiner interprets in particular the step of “based at least on the recommendation, controlling a power state of a device” to refer to interactions between a single person and a computer (e.g., wearable device system (such as a Fitbit)). 
For example; the “determining” steps shown in Independent 18 of:
determining, based at least in part on the application data, productivity data associated with the user, the productivity data identifying a first activity performed by the user” (see Independent Claim 18);
 “determining, stress-related behavior data associated with the user, the stress-related behavior data identifying a second activity performed by the user” (see Independent Claim 18);
“determining a stress weight associated the second activity, the stress weight indicating an effect of the second activity on a stress of the user” (see Independent Claim 18);
“determining, based at least in part on at least one of the productivity data or the stress-related behavior data, a recommendation associated with at least one health activity or a change to an environment associated with the user” (see Independent Claim 18)
These “determining” steps shown above are interpreted under the BRI of Independent Claim 18 in view of the Specification to be “Mental Processes” which pertains to (1) concepts performed in the human mind (including observation(s) and/or evaluation(s) and/or judgment(s) and/or opinion(s)) and/or (2) using pen and paper as a physical aid. A person can cognitively compute or by pen and paper as a physical aid to evaluate and/or judge the metrics of: (1) productivity data associated with the user, the productivity data identifying a first activity performed by the user, (2) stress-related behavior data associated with the user, the stress-related behavior data identifying a second activity performed by the user, (3) stress weight associated the second activity, the stress weight indicating an effect of the second activity on a stress of the user and (4) a recommendation associated with at least one health activity or a change to an environment associated with the user.
Regarding the “receiving, from the one or more applications, application data associated with the device”, “receiving, from one or more sensors, sensor data associated with a user” and “based at least on the recommendation, controlling a power state of the device” shown in Independent Claim 18, Examiner interprets these steps encompass “Certain Methods of Organizing Human Activities” regarding managing personal behavior or relationships or interactions between people which includes social activities and/or teachings and/or following rules or instructions). Examiner interprets in particular the step of “based at least on the recommendation, controlling a power state of a device” to refer to interactions between a single person and a computer (e.g., wearable device system (such as a Fitbit)). 
“These groupings are not mutually exclusive, e.g., some claims may recite limitations that fall within more than one abstract idea grouping or sub-grouping enumerated in the 2019 PEG and Examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible” as cited via October 2019 Update: Subject Matter Eligibility 35 USC 101 Guidance pages 2-3 (emphasis added).
It is important to note that according to MPEP § 2106.04 (a) (2) II, ¶ 6 certain activities between a person and a computer may fall within “Certain Methods of Organizing Human Activities” Grouping. This grouping encompasses both activity of a single person and activity that involves multiple people. Thus, some interactions between a person and a computer may fall within this grouping. 
That is, other than reciting the elements of (e.g., “processor”, “memory”, “user interface”, “sensor”, “device”, “system”, “display” and “one or more applications”), nothing in the claim elements precludes the steps from being performed as “Certain Method of Organizing Human Activities” and/or “Mental Processes”.
Moreover, the mere recitation of computer components (e.g., “device”, “user interface”, “processors”, “memory”, “display”, etc…) does not take the claims out of the “Certain Methods of Organizing Human Activities” and/or “Mental Processes” grouping(s). 
Dependent Claims 2-7, 9-17, and 19-20:
That is, other than reciting (e.g., “processor”, “memory”, “user interface”, “one or more applications”, “sensor”, “system”, “device”, “display”, etc…) elements in the claims, these elements contained here represent monitoring and analyzing physiological and behavioral characteristics data of users in a wearable devices field in order to provide a recommendation to either increase or decrease stress and/or productivity data.
The additional limitations of the claimed invention merely narrow the previously recited abstract idea limitations and are further directed to additional abstract ideas such as “Certain Methods of Organizing Human Activities” and/or “Mental Processes” groupings, as described in Claims 1, 8 and 18. 
Additional details will be now investigated more granularly below. For now, Examiner submits that there is a preponderance of legal evidence for Claims 1-20 reciting, describing or at least setting forth the abstract exception.
[Step 2A Prong 1 = Yes, Claims 1-20 recite an abstract idea. Therefore, Examiner proceeds onto Step 2A Prong 2 of the 35 U.S.C. 101 analysis.]. 
Step 2A Prong Two: The claims recite the combination of additional elements of (in bold):
“one or more processors” (see Independent Claim 1);
“a memory storing computer executable instructions that, when executed by the one or more processors, cause the system to perform operations, comprising” (see Independent Claim 1);
 “determining productivity data associated with a user, the productivity data identifying a first activity performed by the user” (see Independent Claim 1);
“determining a productivity weight associated with the first activity, the productivity weight indicating an effect of the first activity on a productivity of the user”; (see Independent Claim 1);
“receiving sensor data associated with the user” (see Independent Claim 1);
“determining, based at least in part on the sensor data, stress-related behavior data associated with the user, the stress-related behavior data identifying a second activity performed by the user” (see Independent Claim 1);
“determining a stress weight associated the second activity, the stress weight indicating an effect of the second activity on a stress of the user” (see Independent Claim 1);
“determining, based at least in part on the stress-related behavior data, a first value indicative of the stress associated with the user” (see Independent Claim 1);
“determining, based at least in part on the productivity data, a second value indicative of productivity of the user” (see Independent Claim 1);
“determining, based on stored stress-related behavior data associated with a previously performed second activity and on stored productivity data associated with a previously performed first activity, a recommendation to at least one of decrease the first value or increase the second value” (see Independent Claim 1);
 “based at least on the recommendation, controlling a power state of the system” (see Independent Claim 1);
 “determining productivity data associated with a user, the productivity data identifying a first activity performed by the user” (see Independent Claim 8);
“determining a productivity weight associated the first activity, the productivity weight indicating an effect of the first activity on a productivity of the user” (see Independent Claim 8);
“determining stress-related behavior data associated with the user, the stress-related behavior data identifying a second activity performed by the user” (see Independent Claim 8);
determining a stress weight associated the second activity, the stress weight indicating an effect of the second activity on a stress of the user” (see Independent Claim 8);
“determining, based at least in part on the stress-related behavior data, a first value indicative of the stress associated with the user” (see Independent Claim 8);
“determining, based at least in part on the productivity data, a second value indicative of productivity of the user” (see Independent Claim 8);
 “determining, based on at least one of the first value or the second value, a recommendation associated with at least one of a health activity or a change to an environment associated with the user” (see Independent Claim 8);
 “based at least on the recommendation, controlling a power state of a device” (see Independent Claim 8);
 “one or more applications” (see Independent Claim 18);
“one or more processors” (see Independent Claim 18);
“a memory storing computer executable instructions that, when executed by the one or more processors, cause the system to perform operations, comprising” (see Independent Claim 18);
“receiving, from the one or more applications, application data associated with the device” (see Independent Claim 18);
“determining, based at least in part on the application data, productivity data associated with the user, the productivity data identifying a first activity performed by the user” (see Independent Claim 18);
“receiving, from one or more sensors, sensor data associated with the user” (see Independent Claim 18);
“determining, based at least in part on at least one of the application data or the sensor data, stress-related behavior data associated with the user, the stress-related behavior data identifying a second activity performed by the user” (see Independent Claim 18);
“determining a stress weight associated the second activity, the stress weight indicating an effect of the second activity on a stress of the user” (see Independent Claim 18);
 “determining, based at least in part on at least one of the productivity data or the stress-related behavior data, a recommendation associated with at least one health activity or a change to an environment associated with the user” (see Independent Claim 18);
“based at least on the recommendation, controlling a power state of the device” 
Independent Claims 1 and 8 recite additional elements that do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements include (e.g., “processor”, “memory”, “user interface”, “sensor”, “system”, “device” and “display”) in conjunction with the limitations are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). These additional elements are utilized to link the use of the judicial exception to a particular technological environment or field of use for determining stress and productivity insights in order to perform a recommended action or recommended task such as scheduling a yoga class to satisfy a criterion in order to mitigate and monitor stress/productivity levels on a GUI (see MPEP § 2106.05 (h)).
 Independent Claim 18 recite additional elements that do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements include (e.g., “processor”, “memory”, “user interface”, “sensor”, “device”, “display” and “one or more applications”) in conjunction with the limitations are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). These additional elements are utilized to link the use of the judicial exception to a particular technological environment or field of use for determining stress and productivity insights in order to perform a recommended action or recommended task such as scheduling a yoga class to satisfy a criterion in order to mitigate and monitor stress/productivity levels on a GUI (see MPEP § 2106.05 (h)).
Additionally and/or alternatively, certain limitations in Independent Claims 1 and 18 reflect mere data gathering such as (e.g., “receiving, sensor data associated with the user” (see Independent Claim 1); “receiving, from the one or more applications, application data associated with the device” and “receiving, from one or more sensors, sensor data associated with a user” (see Independent Claim 18)) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05(g)).
Regarding Dependent Claims 2-7, 9-17 and 19-20:
	Dependent Claims 2-7, 9-17 and 19-20 recite additional elements such as (e.g., “processor”, “memory”, “user interface”, “one or more applications”, “sensor”, “system”, “device”, “display”, etc…) that in conjunction with these claim limitations are mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited § 2106.05 (f)). These additional elements are utilized to link the use of the judicial exception to a particular technological environment or field of use for determining stress and productivity insights in order to perform a recommended action or recommended task such as scheduling a yoga class to satisfy a criterion in order to mitigate and monitor stress/productivity levels on a GUI (see MPEP § 2106.05 (h)).
	Additionally and/or alternatively, certain limitations in Claims 10 and 17 reflect mere data gathering such as (e.g., “receiving sensor data from one or more sensors associated with the device, the sensor data being used to determine at least one of a heart rate of the user, a skin temperature of the user, a galvanic skin response of the user, or a distance traveled by the user” (see Dependent Claim 10) and updating an activity log such as (e.g., “updating a model for determining recommendations based at least in part on the effectiveness of the recommendation” (see Dependent Claim 17)) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05(g)).
The underlining abstract considerations would remain the same regardless of the field of use or technological environment to which it is applies. Merely narrowing the abstract exception to such computerized field of use or technological environment does not integrate the abstract idea into a practical application no matter of the resource manipulation in the respective field. 
These claims as a whole do not amount to a “practical application” for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
[Step 2A Prong 2 = Yes, Claims 1-20 are directed to the abstract idea and do not recite additional elements that integrate into a practical application. Therefore, Examiner proceeds onto Step 2B of the 35 U.S.C. 101 analysis.]. 
Step 2B: Claims 1-20 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole not to include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims amount to no more than recitation of ubiquitous structure recited at a high level of generality such as  (e.g., “device”, “processors”, “memory”, “user interface”, “display”, “processor”, “memory”, “user interface”, “sensor”, “device”, “display”, “one or more applications”) are utilized to link the use of the judicial exception to a particular technological environment or field of use for determining stress and productivity insights in order to perform a recommended action or recommended task such as scheduling a yoga class to satisfy a criterion in order to mitigate and monitor stress/productivity levels on a GUI (see MPEP § 2106.05 (h)) and merely further narrow the abstract ideas. The limitations are directed to limitations referenced in MPEP § 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea including adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, and generally linking the use of the judicial exception to a particular technological environment or field of use.
Independent Claims 1 and 8 recite additional elements such as (e.g., “processor”, “memory”, “user interface”, “sensor”, “system”, “device” and “display”) in conjunction with the limitations which are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. These additional elements in conjunction with the limitations recites mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05(f)). These additional elements are utilized to link the use of the judicial exception to a particular technological environment or field of use for determining stress and productivity insights in order to perform a recommended action or recommended task such as scheduling a yoga class to satisfy a criterion in order to mitigate and monitor stress/productivity levels on a GUI (see MPEP § 2106.05 (h)).
Independent Claim 18 recite additional elements such as (e.g., “processor”, “memory”, “user interface”, “sensor”, “device”, “display” and “one or more applications”) in conjunction with the limitations which are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. These additional elements in conjunction with the limitations recites mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05(f)). These additional elements are utilized to link the use of the judicial exception to a particular technological environment or field of use for determining stress and productivity insights in order to perform a recommended action or recommended task such as scheduling a § 2106.05 (h)).
Additionally and/or alternatively, certain limitations in Independent Claims 1 and 18 reflect mere data gathering such as (e.g., “receiving, sensor data associated with the user” (see Independent Claim 1); “receiving, from the one or more applications, application data associated with the device” and “receiving, from one or more sensors, sensor data associated with a user” (see Independent Claim 18)) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05(g)).
Regarding Dependent Claims 2-7, 9-17 and 19-20:
	Dependent Claims 2-7, 9-17 and 19-20 recite additional elements such as (e.g., “processor”, “memory”, “user interface”, “one or more applications”, “sensor”, “system”, “device”, “display”, etc…) in conjunction with the limitations which are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. These additional elements in conjunction with the limitations recites mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05(f)). These additional elements are utilized to link the use of the judicial exception to a particular technological environment or field of use for determining stress and productivity insights in order to perform a recommended action or recommended task such as scheduling a yoga class to satisfy a criterion in order to mitigate and monitor stress/productivity levels on a GUI (see MPEP § 2106.05 (h)).
	Additionally and/or alternatively, certain limitations in Claims 10 and 17 reflect mere data gathering such as (e.g., “receiving sensor data from one or more sensors associated with the device, the sensor data being used to determine at least one of a heart rate of the user, a skin temperature of the user, a galvanic skin response of the user, or a distance traveled by the user” (see Dependent Claim 10) and updating an activity log such as (e.g., “updating a model for determining recommendations based at least in part on the effectiveness of the recommendation” (see Dependent Claim 17)) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05(g)).
Furthermore, the claims do not amount to “significantly more” than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular 
Secondly, MPEP § 2106.05(d) ii court cases laws, see the following:
-> determining an estimated outcome, in light of MPEP § 2106.05 (d) ii citing among others: in light of MPEP § 2106.05 (d) ii citing among others: OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93. Receiving or transmitting data over a network, e.g., using the Internet to gather data, in light of MPEP § 2106.05 (d) ii citing among others: Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014). Gathering statistics, in light of MPEP § 2106.05 (d) ii citing among others: OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93. Electronic recordkeeping, in light of MPEP § 2106.05 (d) ii citing among others: Alice Corp., 1344 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining “shadow accounts”); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
Thirdly, from Applicant’s Original Specification, see the following generic hardware and/or software components described herein comprising: See Applicant’s Specification ¶ [0024]; See Applicant’s Specification ¶ [0025]; See Applicant’s Specification ¶ [0045].
Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.
[Step 2B = No, Claims 1-20 does not provide an inventive concept significantly more than the abstract idea.]
The claims are ineligible.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERICK HOLZMACHER whose telephone number is (571) 270-7853. The examiner can normally be reached on Monday-Friday 9:00 AM – 6:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8853.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

		/DERICK J HOLZMACHER/	Patent Examiner, Art Unit 3623                                                                                                                                                                                                        
/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683